Exhibit 10.9


SouthPeak Interactive, Sales Representative Agreement


This Agreement ("Agreement") is made and entered into as of July 21, 2006, by
and between SouthPeak Interactive LLC., ("Publisher"), a Virginia Corporation,
with an address of 2900 Polo Parkway, Suite 104, Midlothian, VA 23113 U.S.A.,
and West Coast Sales ("Representative"), a corporation, with an address of 904
Manhattan Ave., Ste 2, Manhattan Beach. CA 90266


WHEREAS, Representative is engaged in the business of the sales and marketing of
videogames, software and related products ("Products"), and maintains a sales
force experienced in such sales;


WHEREAS, Publisher is in the business of publishing and distributing the
Products; and


WHEREAS, Representative possesses the expertise and sales marketing knowledge
consistent with the sales objectives of Publisher.


NOW THEREFORE, the parties hereto agree as follows:


1. Appointment


Publisher hereby appoints Representative as an exclusive representative to sell
the Products published by Publisher set forth in Schedule A, which is attached
hereto and incorporated herein (the "Authorized Products"), solely in the
territory set forth on Schedule B, attached hereto and incorporated herein (the
"Authorized Territory"). Publisher may modify, discontinue or change the
Authorized Products, and add or delete Authorized Products from Schedule A, in
its sole discretion, upon written notice to Representative. During the Term (as
defined below) of this Agreement, Representative shall have the right to sell
the Authorized Products in the Authorized Territory to the account(s)
specifically identified in Schedule C (the "Authorized Account(s)"). Nothing
contained in this Agreement shall prohibit Publisher from marketing and selling,
nor from appointing others to market and sell the Authorized Products to
accounts other than the Authorized Account(s) or products not identified as
Authorized Products to any account, including Authorized Account(s).


2. Representative Obligations


Representative hereby agrees to use its best efforts to promote the sale of the
Authorized Products to Authorized Accounts in the Authorized Territory and to
cooperate with Publisher in carrying out the Publisher's sales programs. To this
end, Representative shall, without limitation:


(a) Maintain an office and staff in the Authorized Territory sufficient to meet
obligations under this Agreement;


(b) Contact all Authorized Accounts and potential accounts on a regular basis as
agreed upon with the Publisher's sales management;


(c) Cooperate at the request of Publisher and furnish such information
concerning the credit standing and accounts payables of Authorized Accounts in
the Authorized Territory;


(d) Be responsible for assisting Publisher in assuring the prompt payment from
Authorized Accounts within their terms of credit extended by Publisher;

Page 1 of 10

--------------------------------------------------------------------------------



(f) Provide such sales and lead reports and forecasts and such other information
reasonably requested by Publisher, including, but not limited to, reports and
forecasts regarding market conditions, pending business and contacts, problem
areas, and sales plans and programs; and


(g) Provide necessary and reasonable customer support and consultation,
including accommodating customer relations and inquiries.


3. Purchase Orders


All purchase orders for the Authorized Products received by Representative shall
be promptly forwarded to Publisher and each Authorized Account order submitted
by Representative for the Authorized Products shall be subject to Publisher's
prior approval and acceptance. Representative shall have no authority to accept
or reject any orders for or in the name of Publisher or in any other way to bind
or to enter into contractual commitments for or on behalf of Publisher and
Representative will so inform all Authorized Accounts in the Authorized
Territory. In all cases the documents forwarded to Publisher shall be the
original order documents received from the Authorized Account. Publisher may
accept orders by telephone or other electronic means, but in all such cases the
Representative shall promptly forward to Publisher the supporting original
purchase order document. Unless otherwise agreed upon by Publisher and
Representative, Publisher shall ship all of the Authorized Products directly to
the Authorized Accounts from such location(s) as Publisher shall determine.


4. Terms of Sale


Publisher shall at prices and upon terms and conditions establish Sale of the
Authorized Products. At its sole discretion, Publisher shall have the right at
any time to establish or change its prices, account price list, discount rates,
terms and conditions of sale, warranty, delivery and packaging charges, methods
of payment and any other matters relating to the sale of the Authorized Products
and to discontinue offering any Authorized Product without thereby incurring any
obligation or liability to Representative.


5. OEM Accounts and License Transaction


This Agreement does not apply to sales to "original equipment manufacturers" now
or hereafter designated by Publisher in its sole discretion, nor does it apply
to transactions with Authorized Accounts or other accounts who obtain rights in
the Authorized Products by license rather than purchase. Representative shall
not have the right to negotiate or enter into any such agreements with any third
parties and no commissions and/or compensation shall be payable to
Representative from sales to, by or through original equipment manufacturers' or
licensees or sublicenses of the Publisher.
 
6. Records and Reports


During the Term and for a period of one (1) year thereafter, Representative
shall maintain complete and accurate books and records and retain originals or
copies of all correspondence with Authorized Accounts and all other
correspondence of any kind relating to all obligations of Representative under
this Agreement. Publisher, or its designee, upon reasonable notice shall have
the right at any time during the Term of this Agreement, and for a period of one
(1) year thereafter, to make an examination of such books, records and
correspondence maintained by the Representative hereunder.

Page 2 of 10

--------------------------------------------------------------------------------



7. Compensation


Publisher agrees to compensate Representative at the rate of three percent (3%)
of the Net Receipts (as defined herein) for sales of the Authorized Products
made by Representative to Authorized Accounts (the "Commission Rate"). In
addition, Publisher may change the Commission Rate for Authorized Accounts and
add Authorized Accounts with different Commission Rates to this Agreement from
time to time. Net Receipts are defined as all money actually received by
Publisher from the Authorized Account(s) for the purchase of Authorized
Products, reduced by any marketing discount funds, discounts, returns or
allowances, price protections, credits or other adjustments, applicable taxes,
shipping and handling. All sales commissions due hereunder shall be payable to
Representative on the last day of the month following the month in which
Publisher receives Net Receipts from the Authorized Accounts. Commissions shall
be considered as earned as of the date of payment of Net Receipts to Publisher
by Representative's Authorized Account.


8. Term


The initial term (the "Initial Term") of this Agreement shall commence as of the
date of this Agreement and continue for a term of one (1) year, unless sooner
terminated in accordance with Section 9 below. Publisher may extend the term for
an additional one (1) year period (the "Renewal Term") by giving Representative
written notice thereof within thirty (30) days of the end of the Initial Term.
The Initial Term and Renewal Term, if any, are hereinafter collectively referred
to as the Term.


9. Termination


(a) During the Term, Publisher may terminate this Agreement or the exclusive
nature of the appointment of Representative as set forth in Section 1, upon
either (1) immediate written notice if Representative is in material breach of
any representation, warranty, indemnification or any other provision of this
Agreement; or, (2) ten (10) days written notice by Publisher, for any other
reason at Publisher's sole discretion. During the Term, Representative may
terminate this Agreement upon thirty (30) days prior written notice, if
Publisher is in material breach of this Agreement, and fails to cure that breach
within thirty (30) days after receipt of written notice thereof.


(b) Upon expiration or termination of this Agreement, representative shall
return to Publisher all technical, sales, advertising and promotional materials
and packages, cartons, labels, containers and similar items pertaining to the
Authorized Products and samples of the Authorized Products or, at Publisher's
option, shall take such other action with respect to such items as requested by
Publisher. Publisher shall also have the right to inspect and make copies of all
or any portion of any documents regarding fulfillment of Representative's
obligations assumed under this Agreement as per Section 6 of this Agreement.
Adjustment and/or payment of all claims between Representative and Publisher
shall occur no later than one (1) year after the effective date of expiration or
termination of this Agreement, except that no commission shall be paid to
Representative on account of orders shipped to any Authorized Account if (1) any
proceedings have been threatened or commenced against such account under any
bankruptcy, insolvency, or debtor's relief law (until such proceeding has been
vacated or set aside) and (2) any payments received by Publisher from such
Authorized Account might be required, in Publisher's sole judgment, to be paid
over to a trustee or other person in connection with such proceeding.
Representative shall repay any commissions received which are attributed to
goods paid for if such payments are required to be refunded pursuant to a
judgment or order issued from such proceeding.

Page 3 of 10

--------------------------------------------------------------------------------



(c) This Agreement and all privileges, rights and obligations herein shall
terminate except that Representative's obligations under Section 6 and under
Sections 10, 12, 13, 14, 16, 18, 19, 24 and 25 shall survive the termination or
expiration of this Agreement.


10. Proprietary Rights


Ownership of all applicable copyrights, trade secrets, patents and other
intellectual property rights in the Authorized Products shall remain vested in
Publisher, or in Publisher's licensors. Representative shall not remove
Publisher's copyright and/or trademark notices, restricted rights legends or any
other notices from the Authorized Products. Representative shall fully cooperate
with Publisher in any action relating to enforcement of Publisher's proprietary
rights.


11. No Representations


Representative may not make any contracts or commitments on behalf of Publisher
nor make any warranties or other representations regarding the Authorized
Products other than those previously authorized by Publisher in writing.


12. Representations & Warranties


Representative represents, warrants and covenants that: (i) it has full power
and authority to enter into this Agreement and to carry out its obligations
hereunder; (ii) this Agreement has been duly authorized, executed and delivered
by Representative and constitutes a legally enforceable agreement of
Representative; (iii) this Agreement is not limited or restricted by, and is not
in conflict with, any commercial arrangements, obligations, contract, agreement
or other instrument to which Representative is either bound or subject; (iv) the
performance of this Agreement by Representative shall not infringe any
intellectual property rights of any person; and (v) Representative shall not
violate any rules, regulations or laws in securing orders of the Authorized
Products.


Publisher represents and warrants that (i) it is a duly existing corporation
under the laws of The State of Virginia; (ii) it has full power and authority to
enter into this Agreement and to carry out its obligations hereunder; and (iii)
to the best of Publisher's knowledge, the Authorized Products will not include
any content matter or service that will infringe or misappropriate any rights of
any third party.


13. Indemnification


Each party hereby agrees to defend, indemnify and hold, the other party, its
shareholders, directors, officers, employees, parent companies, subsidiaries,
and affiliates, harmless from and against any and all claims, liabilities,
judgments, penalties, and taxes, civil and criminal, and all costs, expenses
(including, without limitation, reasonable attorneys' fees) incurred in
connection therewith, which any of them may incur or to which any of them may be
subjected, arising out of or relating to a material breach of this Agreement or
a breach of any representation and/or warranty of the other party.

Page 4 of 10

--------------------------------------------------------------------------------



14. Limitation


ALL IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE HEREBY DISCLAIMED, THE
LIABILITY OF PUBLISHER, IF ANY, FOR DAMAGES RELATING TO ANY OF THE AUTHORIZED
PRODUCTS WILL BE LIMITED TO AMOUNTS OWED PURSUANT TO PARAGRAPH 3 HEREOF AND WILL
IN NO EVENT INCLUDE LOST PROFITS OR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY
KIND EVEN IF PUBLISHER HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


15. Independent Contractors


It is expressly agreed that Publisher and Representative are acting hereunder as
independent contractors and under no circumstances shall any of the employees of
one party be deemed the employees of the other for any purpose. This Agreement
shall not be construed as authority for either party to act for the other party
in any agency or other capacity, or to make commitments of any kind for the
account of or on behalf of the other except to the extent and for the purposes
provided for herein.


16. Confidentiality


During the Term of this Agreement and for a period of three (3) years from the
expiration or earlier termination of this Agreement, Representative will regard
and preserve as strictly confidential all information and material, including
the terms and conditions of this Agreement, marketing information, manufacturing
information, and customer or client information, provided by Publisher
(hereinafter "Confidential Information"). Representative further acknowledges
and agrees that, in the event of a breach or threatened breach of this Section
16, Publisher shall have no adequate remedy in money or damages and,
accordingly, shall be entitled to preliminary, permanent and other injunctive
relief without having to post bond. Representative represents and warrants that
all of its employees and/or contractors who will have access to any Confidential
Information of Publisher have entered, or will enter, into a confidentiality
agreement no less restrictive than the terms of this Section 16.


17. Severability


In the event any portion of this Agreement is declared void by any court or
tribunal of competent jurisdiction then, in that event, that portion shall be
deemed severed from this Agreement, and the remaining portions hereof shall
remain in full force and effect.


18. Assignment


Representative may not assign this Agreement (including by operation of law) or
any obligations herein (including, but not limited to, hiring of non-employees
and/or sub-representatives) without the prior written consent of Publisher. Any
purported assignment without such written consent shall be unenforceable and
shall have no force or effect. The provisions of the Agreement shall be binding
upon and shall inure to the benefit of the parties hereto, their heirs,
administrators, successors and assigns.

Page 5 of 10

--------------------------------------------------------------------------------



19. Notices


All notices and statements shall be in writing and shall, together with any
payments, be delivered personally by hand delivery or by United States Postal
Service, certified, return receipt requested, Federal Express or other
internationally recognized receipted overnight or courier service, postage
prepaid, or sent by a confirmed (confirmation report printed) facsimile
transmission with follow up copy sent by the aforesaid means (failure to send
follow up copy by other means shall be deemed failed delivery of notice), to the
intended party at the address set forth at the beginning of this Agreement
(unless notification of a change of address is given in writing). Notice shall
be deemed delivered upon the date of personal delivery or facsimile transmission
or the date of delivery as indicated by Federal Express or other internationally
recognized receipted overnight or courier service, or the date indicated on the
return receipt from the United States Postal Service.


20. Complete Agreement


This Agreement, together with the annexed Schedules constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all previous proposals, both oral and written, negotiations,
representations, commitments, writings and all other communications between the
parties. This Agreement may not be modified except by a writing signed by a duly
authorized representative of each of the parties.


21. Force Majeure


Publisher shall not be liable or deemed to be in default for any delay or
failure in performance under this Agreement resulting directly or indirectly
from acts of God, or any causes beyond the reasonable control of Publisher.


22. No Waiver


Failure by Publisher or Representative, in any one or more instances, to enforce
any of its rights in connection with this Agreement, or to insist upon the
strict performance of the terms of this Agreement or its Schedules, shall not be
construed as a waiver or a relinquishment of any such rights for any other
breach or enforcement thereof.


23. Counterparts


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.


24. Governing Law


This Agreement and the Appendices shall be construed in accordance with the laws
of the United States and the State of Virginia applicable to agreements executed
and wholly performed therein. The parties hereto agree that any dispute arising
out of or relating to this Agreement shall be instituted and prosecuted in the
courts of competent jurisdiction of the State of Virginia located in Richmond,
VA and the parties hereto irrevocably submit to the jurisdiction of said courts
and waive any rights to object to or challenge the appropriateness of said
forums. Representative hereby agrees to accept service of process pursuant to
the notice provisions hereunder and waives any and all objections to venue,
jurisdiction or service of process.


25. Remedies


Except as otherwise provided in this Agreement, all of Publisher's rights and
remedies herein or otherwise shall be cumulative and none of them shall be in
limitation of any other right or remedy in law and/or equity

Page 6 of 10

--------------------------------------------------------------------------------



26. No Offer


This document shall not be deemed an offer and shall not be binding unless
signed by a duly authorized representative or officer of Publisher and
Representative.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


PUBLISHER
 
REPRESENTATIVE
     
By:
/s/ Gregory Phillips  
By:
/s/ Dave Gentzler
Duly authorized for SouthPeak Interactive
 
Duly authorized for West Coast Sales
Print Name:    Gregory Phillips
 
Print Name:     Dave Gentzler
Print Title:      Secretary / Treasurer
 
Print Title:       Partner

 
Page 7 of 10

--------------------------------------------------------------------------------



SCHEDULE A




“AUTHORIZED PRODUCTS”
 
New video software products for:


·
Microsoft Windows PC

·
Microsoft XBOX

·
Microsoft XBOX 360

·
Nintendo Game Boy Advance

·
Nintendo DS

·
Nintendo GameCube

·
Sony PlayStation (PSOne)

·
Sony PlayStation 2

·
Sony PlayStation 3

 
Excludes sales of  “used”, “customer returns” or “defectives” to any accounts.

Page 8 of 10

--------------------------------------------------------------------------------



SCHEDULE B
 


“AUTHORIZED TERRITORY”


NA

Page 9 of 10

--------------------------------------------------------------------------------



SCHEDULE C
 


“AUTHORIZED ACCOUNT(S)”
 
Amazon.com
 
Fry's Electronics Inc.
 
GameFly
 
Game Crazy
 
Hollywood Entertainment
 
Nebraska Furniture Mart
 
Pioneer Distributors
 
Star City
 
SMP
 
SVG Distribution, Inc.

Page 10 of 10

--------------------------------------------------------------------------------



Amendment to Sales Representative Agreement between SouthPeak Interactive and
West Coast Sales


Please replace Schedule C, “Authorized Accounts” In you original Sales
Representative Agreement Dated July 21, 2006 with the following


SCHEDULE C




“AUTHORIZED ACCOUNT(S)”
 
Amazon.com
 
Fry's Electronics Inc.
 
GameFly
 
Game Crazy
 
Hollywood Entertainment
 
Pioneer Distributors
 
Star City
 
SMP
 
SVG Distribution, Inc.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


PUBLISHER
 
REPRESENTATIVE
     
By:
/s/ Gregory Phillips
 
By:
/s/ Dave Gentzler
Duly authorized for SouthPeak Interactive
 
Duly authorized for West Coast Sales
Print Name:    Gregory Phillips
 
Print Name:     Dave Gentzler
Print Title:      Secretary / Treasurer
 
Print Title:       Partner

 
Page 1 of 1

--------------------------------------------------------------------------------



Amendment to Sales Representative Agreement between SouthPeak Interactive and
West Coast Sales
 
Please replace Schedule C, “Authorized Accounts” In you original Sales
Representative Agreement Dated July 21, 2006 with the following


SCHEDULE C
 


“AUTHORIZED ACCOUNT(S)”
 
Amazon.com
 
Fry's Electronics Inc.
 
GameFly
 
Game Crazy
 
Hollywood Entertainment
 
Pioneer Distributors
 
Star City
 
SMP
 
SVG Distribution, Inc.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.



PUBLISHER
 
REPRESENTATIVE
     
By:
   
By:
 
Duly authorized for SouthPeak Interactive
 
Duly authorized for
Print Name: Gregory Phillips
 
Print Name:
Print Title: Secretary / Treasurer
 
Print Title:



Page 1 of 1

--------------------------------------------------------------------------------

